UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 November 2, 2010 Commission File No.: 000-30688 NOVA MEASURING INSTRUMENTS LTD. (Translation of registrant’s name into English) Building 22 Weizmann Science Park, Rehovot P.O.B 266 Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNo x Attached hereto and incorporated by way of reference herein is a press release issued by the Registrant and entitled “Nova Announces Record Quarterly Financial Results for the Third Quarter of 2010”. This report on Form 6-Kis hereby incorporated by reference into the Registrant’s registration statements on Form S-8, filed with the Securities and Exchange Commission on the following dates: September 13, 2000 (File No. 333-12546); March 5, 2002 (File No. 333-83734); December 24, 2002 (File No. 333-102193, as amended by Amendment No. 1, filed on January 5, 2006); March 24, 2003 (File No. 333-103981); May 17, 2004 (File Nos. 333-115554, 333-115555, and 333-115556, as amended by Amendment No. 1, filed on January 5, 2006); March 7, 2005 (File No. 333-123158); December 29, 2005 (File No. 333-130745); September 21, 2006 (File No. 333-137491) and November 5, 2007 (File No. 333-147140). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: November 2, 2010 NOVA MEASURING INSTRUMENTS LTD. (Registrant) By: /s/ Dror David ————— Dror David Chief Financial Officer Company Contact: Dror David, Chief Financial Officer Nova Measuring Instruments Ltd. Tel: 972-8-938-7505 E-mail: info@nova.co.il http://www.nova.co.il Investor relations Contacts: Ehud Helft / Kenny Green CCG Investor Relations Tel: +1-646-201-9246 E-mail:nova@ccgisrael.com Company Press Release NOVA ANNOUNCES RECORD QUARTERLY FINANCIAL RESULTS FOR THE THIRD QUARTER OF 2010 Record bookings reflect strong business momentum across all product lines Accelerating standalone customer penetration further strengthens market position and outlook Rehovot, Israel - November 2, 2010 - Nova Measuring Instruments Ltd. (Nasdaq: NVMI), provider of leading edge stand alone metrology and the market leader of integrated metrology solutions to the semiconductor process control market,today reported its 2010 third quarter financial results. Highlights for the Third Quarter of 2010 · Record revenues of $24.2 million · Record gross margins of 56% · Record net income of $7.3 million, or $0.27 per diluted share; net margin of 30% · $7.9 million positive operating cash flow; strong balance sheet with cash reserves of $54.8 million Management Comments “Q3 was another excellent quarter, with record performance achieved in all aspects of our business”, said Gabi Seligsohn, President and CEO of Nova. “During the quarter we also continued to execute on our strategy of expanding our customer base with the stand alone metrology product line, adding two new foundry customers and one new memory customer. We expect to recognize most of the related revenues at the beginning of 2011.” “On the integrated metrology front, we continued to enjoy record business volumes with many fabs ordering and installing dozens of tools per fab. Given the significant challenges experienced in design rule shrink in all our served markets, the extent by which integrated metrology is being deployed is the highest it has ever been. Meanwhile, we successfully started the proliferation of our latest integrated metrology product, the Nova i500, and continued the delivery of the Nova T500 stand alone tool. We believe that the combination of new products and the recent customer design wins will support further growth in the future.” 2010 Fourth Quarter and Annual Guidance For the fourth quarter of 2010, management expects revenues of $24.5-$26 million, with net profitability of 26%-29%. In terms of the company’s existing 2010 annual guidance, of revenues of $78-$85 million and net profitability of 21%-24%, management expects to reach or slightly exceed the top-end of this guidance. 2010 Third Quarter Results Total revenues for the third quarter of 2010 were $24.2 million, an increase of 112% relative to the third quarter of 2009, and an increase of 25% relative to the second quarter of 2010. Gross margin for the third quarter of 2010 was 56%, compared with 48% in the third quarter of 2009, and 54% in the second quarter of 2010. Operating expenses in the third quarter of 2010 were $6.4 million, compared with $4.0 million in the third quarter of 2009, and $5.8 million in the second quarter of 2010. The company reported net income of $7.3 million, or $0.27 per diluted share, in the third quarter of 2010. This compares to a net income of $1.7 million, or $0.08 per share, in the third quarter of 2009, and a net income of $4.7 million, or $0.18 per diluted share, in the second quarter of 2010. The company generated $7.9 million in cash from operating activities during the third quarter of 2010, and total cash reserves at the end of the third quarter of 2010 were $54.8 million. The Company will host a conference call today, November 2, 2010, at 10:00am ET. To participate, please dial in the US: 1 ; in Israel: 03 721 9510 or internationally: +1 recording of the call will be available on Nova’s website, within 24 hours following the end of the call. In addition, a presentation to accompany the conference call will be available together with a live webcast of the conference call. This will be accessible from a link on Nova’s website at www.nova.co.il. About Nova Nova Measuring Instruments Ltd. develops, produces and markets advanced integrated and stand alone metrology solutions for the semiconductor manufacturing industry. Nova is traded on the NASDAQ & TASE under the symbol NVMI. The Company's website is www.nova.co.il. This press release contains forward-looking statements within the meaning of safe harbor provisions of the Private Securities Litigation Reform Act of 1995 relating to future events or our future performance, such as statements regarding trends, demand for our products, expected deliveries, transaction, expected revenues, operating results, earnings and profitability. Forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied in those forward looking statements. These risks and other factors include but are not limited to: our dependency on two integrated process control product lines; the highly cyclical nature of the markets we target; our inability to reduce spending during a slowdown in the semiconductor industry; our ability to respond effectively on a timely basis to rapid technological changes; our dependency on OEM suppliers; risks associated with our dependence on a single manufacturing facility; our ability to expand our manufacturing capacity or marketing efforts to support our future growth; our dependency on a small number of large customers and small number of suppliers; risks related to our intellectual property; changes in customer demands for our products; new product offerings from our competitors; changes in or an inability to execute our business strategy; unanticipated manufacturing or supply problems; changes in tax requirements; changes in customer demand for our products; risks related to currency fluctuations;and risks related to our operations in Israel. We cannot guarantee future results, levels of activity, performance or achievements. The matters discussed in this press release also involve risks and uncertainties summarized under the heading “Risk Factors” in Nova’s Annual Report on Form 20-F for the year ended December 31, 2009 filed with the Securities and Exchange Commission on March 26, 2010. These factors are updated from time to time through the filing of reports and registration statements with the Securities and Exchange Commission. Nova Measuring Instruments Ltd. does not assume any obligation to update the forward-looking information contained in this press release. (Tables to Follow) NOVA MEASURING INSTRUMENTS LTD. CONSOLIDATED BALANCE SHEET (U.S. dollars in thousands) As of September 30, As of December 31, CURRENT ASSETS Cash and cash equivalents Short-term interest-bearing bank deposits Trade accounts receivable Inventories Other current assets LONG-TERM ASSETS Long-term interest-bearing bank deposits Other Long-term assets Severance pay funds FIXED ASSETS, NET Total assets CURRENT LIABILITIES Trade accounts payable Deferred income Other current liabilities LONG-TERM LIABILITIES Liability for employee severance pay Deferred income Other long-term liability 26 35 SHAREHOLDERS' EQUITY Total liabilities and shareholders' equity NOVA MEASURING INSTRUMENTS LTD. QUARTERLY CONSOLIDATED STATEMENTS OF OPERATIONS (U.S. dollars in thousands, except per share data) Three months ended September30, June30, September 30, REVENUES Product sales Services COST OF REVENUES Products Services GROSS PROFIT OPERATING EXPENSES Research & Development expenses, net Sales & Marketing expenses General & Administration expenses OPERATING PROFIT Interest income, net 24 NET INCOME FOR THE PERIOD Net income per share: Basic Diluted Shares used for calculation of net income per share: Basic Diluted NOVA MEASURING INSTRUMENTS LTD. YEAR TO DATE CONSOLIDATED STATEMENTS OF OPERATIONS (U.S. dollars in thousands, except per share data) Nine-months ended September 30, 2010 September 30, 2009 REVENUES Product sales Services COST OF REVENUES Product sales Services GROSS PROFIT OPERATING EXPENSES Research & Development expenses, net Sales & Marketing expenses General & Administration expenses OPERATING PROFIT (LOSS) ) INTEREST INCOME, NET NET INCOME (LOSS) FOR THE PERIOD ) Net income (loss) per share: Basic ) Diluted Shares used for calculation of net income (loss) per share: Basic Diluted NOVA MEASURING INSTRUMENTS LTD. QUARTERLY CONSOLIDATED STATEMENTS OF CASH FLOWS (U.S. dollars in thousands) Three months ended September 30, June 30, September 30, CASH FLOW – OPERATING ACTIVITIES Net income for the period Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of deferred stock-basedcompensation Increase (decrease) in liability for employeetermination benefits, net ) (2 ) Net recognized gains on investments 4 Decrease (increase) in trade accounts receivables ) 67 ) Decrease (increase) in inventories ) ) Decrease (Increase) in other short and long term assets ) ) 45 Increase (decrease) in trade accounts payables ) Increase in other current and long-term liabilities Increase (decrease) in short and long term deferred income ) Net cash from operating activities CASH FLOW – INVESTMENT ACTIVITIES Increase in short-term interest-bearing bank deposits ) ) Proceeds from long-term interest-bearing bank deposits Investments in long-term deposits (2 ) Additions to fixed assets ) ) ) Net cash from (used in) investment activities ) ) CASH FLOW – FINANCING ACTIVITIES Shares issued under employee share-based plans 51 Shares issued in public offering Net cash from financing activities 51 Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents – beginning of period Cash and cash equivalents – end of period NOVA MEASURING INSTRUMENTS LTD. YEAR TO DATE CONSOLIDATED STATEMENTS OF CASH FLOWS (U.S. dollars in thousands) Ninemonths ended September 30, 2010 September 30, 2009 CASH FLOW – OPERATING ACTIVITIES Net income (loss) for the period ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of deferred stock-basedcompensation Increase in liability for employee termination benefits, net 28 Increase in trade accounts receivables ) ) Decrease (increase) in inventories ) Decrease (increase) in other current and long term assets ) Increase (decrease) in trade accounts payables and other longterm liabilities ) Increase (decrease) in current liabilities ) Increase (decrease) in short and long term deferred income ) Net cash from (used in) operating activities ) CASH FLOW – INVESTMENT ACTIVITIES Decrease (increase) in short-term interest-bearing bank deposits ) 50 Proceeds from (investment in) long-term deposits (9 ) 19 Additions to fixed assets ) ) Net cash used in investment activities ) ) CASH FLOW – FINANCING ACTIVITIES Shares issued under employee share-based plans Shares issued in public offering Net cash from financing activities Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents – beginning of period Cash and cash equivalents – end of period
